UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-54228 AUSTIN ACQUISITIONS, INC. (Exact name of registrant as specified in its charter) Nevada 27-3768248 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2artford Road, Austin Texas 78703 (Address of principal executive offices) (512) 750-5844 (Registrant's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.xYesoNo Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yeso No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$0 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At December 28, 2011 there were 1,000,000 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Table of Contents Page Forward-Looking Statements PART I Item 1. Description of Business 5 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Reserved 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Transactions and Director Independence 26 Item 14. Principal Accounting Fees and Services 26 PART IV Item 15. Exhibits, Financial Statement Schedules 27 SIGNATURES EXHIBIT INDEX 3 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K and the documents incorporated by reference into the Annual Report on Form 10-K include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These forward-looking statements can be identified by the use of forward-looking terminology, including the words “believes,” “estimates,” “anticipates,” “expects,” “intends,” “plans,” “may,” “will,” “potential,” “continue,” or “should,” or, in each case, their negative or other variations or comparable terminology.Such statements include, but are not limited to, any statements relating to our ability to consummate any acquisition or other business combination and any other statements that are not statements of current or historical facts. These statements are based on management’s current expectations, but actual results may differ materially due to various factors, including, but not limited to, our being a development stage company with no operating history; our lack of funding; the inexperience of our management with respect to our business plan; our potential inability to consummate a business combination with an operating company that is generating revenues; the possibility that our company may never generate revenues; unknown risks that may attend to a business with which we consummate a business combination; our personnel allocating his time to other businesses and potentially having conflicts of interest with our business; the ownership of our securities being concentrated, and those other risks and uncertainties detailed herein and in the Company’s filings with the Securities and Exchange Commission. By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future.We caution you that forward-looking statements are not guarantees of future performance and that our actual results of operations, financial condition and liquidity, and developments in the industry in which we operate may differ materially from those made in or suggested by the forward-looking statements contained in this Annual Report on Form 10-K.In addition, even if our results of operations, financial condition and liquidity, and developments in the industry in which we operate are consistent with the forward-looking statements contained in this Annual Report on Form 10-K, those results or developments may not be indicative of results or developments in subsequent periods. These forward-looking statements are subject to numerous risks, uncertainties and assumptions about us described in “Risk Factors.”The forward-looking events we discuss in this Annual Report on Form 10-K speak only as of the date of such statement and might not occur in light of these risks, uncertainties and assumptions.Except as required by applicable law, we undertake no obligation and disclaim any obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 4 Table of Contents PART I Item 1. Description of Business General Austin Acquisitions, Inc. (“we,” “us” or the “Company”) was incorporated in the State of Nevada on October 21, 2010.We were organized to serve as a vehicle for a business combination through a capital stock exchange, merger, asset acquisition or other similar business combination (a “Business Combination”) with an operating or development stage business (the “Target Business”) which desires to utilize our status as a reporting company under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Company voluntarily filed a registration statement on Form 10 with the Securities and Exchange Commission (the “SEC”) on December 17, 2010, and since its effectiveness, the Company has focused its efforts on identifying a possible Target for a Business Combination. We have not generated any revenue, have no full-time employees and do not own or lease any property. The Company, based on its proposed business activities, is a “shell company” because we have no operations and assets consisting of cash, cash equivalents and nominal assets.In addition, the Company is a “blank check company,” which is defined as a development stage company that is issuing a penny stock, as defined in Rule 3a51-1 of the Exchange Act, and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies.Many states have enacted laws limiting the sale of securities of “blank check” companies in their respective jurisdictions. Given that we are a “shell company” and the Target Business with which we consummate a Business Combination, if ever, likely will be involved in business operations, the transaction we enter into with such company would be referred to as a “reverse acquisition” or “reverse merger” for accounting purposes. As more fully described under Item 5, “Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities,” because we are a shell company, our stockholders are not entitled to rely on the provisions of Rule 144 as an exemption from the registration requirements of the Securities Act in connection with the resale of their securities prior to any Business Combination and are subject to additional limitations as to the use of Rule 144 to resell their securities after a Business Combination. Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a Business Combination, and then only in the discretion of management of our Business Combination partner.The Company intends to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements We are not presently engaged in, and will not engage in, any substantive commercial business or revenue generating operations unless and until we consummate a Business Combination, if ever.We are currently in the process of identifying and evaluating Target Businesses but we do not have any specific Business Combination under consideration.Our efforts to identify a prospective Target Business will not be limited to a particular industry or geographic location.We will seek to consummate the transaction which is most attractive and provides the greatest opportunity for creating securityholder value.The determination of which opportunity is the most attractive will be based on our analysis of a variety of factors, including whether such acquisition would be in the best interests of our securityholders, the terms of the transaction and the perceived quality of the business of the Target Business, among other factors, some of which are described below.We believe that the owners of potential Target Businesses may find an acquisition by us to be an easier and less dilutive means to achieve liquidity than an initial public offering or other forms of financing transactions. 5 Table of Contents We anticipate that the selection of a Target Business will be complex and extremely risky and we may never consummate a Business Combination.Our current financial condition may negatively impact our ability to consummate a Business Combination or cause us to discontinue operations before we enter such a transaction.As of the date of this report, we are not generating any revenue and at September 30, 2011, we had no cash, total liabilities of $20,658 and losses of $20,758 since inception.Over the next twelve months, we will incur costs and expenses in connection with the preparation and filing of reports under the Exchange Act, identifying and evaluating Targets Businesses and costs we may incur in connection with entering into a Business Combination.These costs are hard to quantify given the multitude of variables associated with such activities.Our ongoing expenses will result in continued net operating losses that will increase until we can consummate a Business Combination with a profitable Target Business, if ever.Our cash on hand will not be sufficient to cover our operating costs over the next twelve months.Though our stockholders have advised us of their present intention to fund our costs and expenses going forward through loans or further investments in the Company, there is no written agreement binding them to do so. We cannot assure you that we will be successful in concluding a Business Combination.We will not realize any revenues or generate any income unless and until we successfully merge with or acquire an operating business that is generating revenues and otherwise is operating profitably. Moreover, we can offer no guarantee that the Company will achieve long-term or immediate short-term earnings from any Business Combination. Affecting a Business Combination General. A Business Combination may involve the acquisition of or merger with a company that desires to have a class of securities registered under the Exchange Act while avoiding what its management may deem to be the adverse consequences of undertaking a public offering itself.These include time delays, significant expense, possible loss of voting control by the target's existing management through dilution of their ownership position and compliance with various federal and state securities laws.As more fully described below under the heading “Form of acquisition; Opportunity for stockholder approval,” the proposed structure of a Business Combination may not require that we seek stockholder approval for the transaction and holders of our common stock may not have the opportunity to vote upon a proposed Business Combination. Our sole officer and director is the principal stockholder of another public shell company, Tryon Alpha, Inc., for which he is obligated by agreement to identify an operating company with which to conclude a business combination and may become involved, actively or passively, personally or through affiliates, with other shell companies in the future.Our management’s affiliation with multiple shell companies presents potential conflicts with respect to the pursuit of Business Combinations.The Company has not established any specific factors or criteria that will be used to determine which entity will proceed with a proposed transaction in the event of a conflict of interest and management reserves the right to use any criteria that it determines to be relevant at the time a proposed transaction is presented.In making a decision with respect to which shell company will pursue a particular transaction, our management and board of directors will use its reasonable judgment to determine which specific shell company will be entitled to proceed with the proposed transaction.However, in the event a conflict of interest arises in connection with the identification of a proposed Business Combination, the Company’s management intends to take all such actions as may be required in order to satisfy its fiduciary duties to the entities with which it is affiliated.At this time, there are no specific conflicts of interests identified by our management. Search for a target. We are currently in the process of identifying and evaluating potential Target Businesses.As described below in more detail, our management has broad discretion with respect to identifying and selecting prospective acquisition candidates.At such time as we affect a Business Combination, if ever, we will be impacted by numerous risks inherent in the business and operations of the Target Business.The risks attendant to the Target Business may include risks typical of a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings.Although our management will endeavor to evaluate the risks inherent in a particular target, we cannot assure you that we will properly ascertain or assess all significant risk factors. 6 Table of Contents Sources of Target Businesses. We intend to source our target opportunities from various internal and external sources.Target candidates have been, and we anticipate will continue to be, brought to our attention from affiliated and unaffiliated sources.We believe that we will be able to identify target opportunities from internal sources primarily resulting from personal contacts and relationships that our officer and director and his affiliates have developed and maintain with various professionals, including accountants, consultants, bankers, attorneys and other advisors, as a result of formal or informal inquiries or discussions he may have, as well as attending trade shows or conventions.In no event will any of our affiliates be paid any finder’s fee, consulting fee or other compensation by us prior to, or for any services they render in connection with the consummation of a Business Combination. Target Business candidates may be brought to our attention by unaffiliated sources as a result of being solicited by us through calls or mailings.These sources may also introduce us to Target Business candidates in which they believe we may have an interest.In addition, we may retain the services of agents or other representatives to identify or locate suitable targets on our behalf, though we have not engaged any such persons, to date.We have not adopted any policies with respect to utilizing the services of consultants or advisors to assist in the identification of a Target Business, the criteria to be used in selecting such consultants or advisors, the services to be provided, the term of service or regarding the total amount of fees that may be paid.In the event that we retain the services of professional firms or other individuals that specialize in business acquisitions, we may pay a finder’s fee, consulting fee or other compensation to be determined in an arm’s length negotiation. Selection criteria for a Target Business. We have not established any specific attributes or criteria (financial or otherwise) for prospective Target Businesses.In evaluating a prospective Target Business, our management will consider, among other factors, the following: · financial condition and results of operation; · growth potential; · experience and skill of management and availability of additional personnel; · capital requirements; · competitive position; · barriers to entry in the industry; · stage of development of the products, processes or services; · degree of current or potential market acceptance of the products, processes or services; · proprietary features and degree of intellectual property or other protection of the products, processes or services; · regulatory environment of the industry; and · costs associated with affecting the Business Combination. These criteria are not intended to be exhaustive or to in any way limit the board of director’s unrestricted discretion to enter into a Business Combination with any Target Business.Any evaluation relating to the merits of a particular Business Combination will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by our management. 7 Table of Contents Due Diligence Investigation. When evaluating a prospective Target Business we will conduct as extensive a due diligence review of potential targets as possible, which may be constrained in view of our lack of financial resources and the inexperience of our management in such endeavors.Moreover, management’s decisions will be made without detailed feasibility studies, independent analyses or market surveys, which, if we had more cash, would be desirable.Given our current resources, we will likely enter into a Business Combination with a privately-held company in its early stages of development or that has only a limited operating history on which to base our decision.Generally, very little public information exists about these companies and we will be required to rely on the ability of our management to obtain adequate information to evaluate the potential returns from entering into a Business Combination with such a company.We will be particularly dependent in making decisions upon information provided by the promoters, owners, sponsors or others associated with the business opportunity seeking our participation.We expect that our due diligence may include, among other things, meetings with the Target Business’s management, inspection of its facilities and a review of financial and other information that is made available to us.This due diligence review will be conducted by our management, possibly with the assistance of the Company's counsel and accountants, as necessary. It is unlikely that our management at the time of a Business Combination will continue in any material capacity with the Company after the consummation of a Business Combination, other than as a stockholder. Our assessment of a Target Business and its management may not be accurate. If we do not uncover all material information about a Target Business prior to a Business Combination, we may not make a fully informed investment decision and we may lose money on our investment. The time and costs required to select and evaluate a Target Business and to structure and complete the Business Combination, if we are able to consummate such a transaction at all, cannot presently be ascertained with any degree of certainty.Any costs we incur with respect to the identification and evaluation of a prospective Target Business with which a Business Combination is not ultimately completed may result in a loss to us. We anticipate that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require significant management time and attention and substantial cost for accountants, attorneys and others.If a decision is made not to participate in a specific business opportunity, the costs incurred in the related investigation would not be recoverable.Furthermore, even if an agreement is reached for a Business Combination, the failure to consummate that transaction may result in the loss to the Company of the related costs incurred. Lack of diversification. We expect that we will be able to consummate a Business Combination with only one candidate given that, among other considerations, we will not have the resources to diversify our operations.Moreover, given that we likely will offer a controlling interest in our Company to a Target Business in order to achieve a tax-free reorganization, as described below, the dilution of interest to present and prospective stockholders will render more than one Business Combination unlikely.Therefore, at least initially, the prospects for our success may be entirely dependent upon the future performance of a single business and we will not benefit from the possible spreading of risks or offsetting of losses that Business Combinations with multiple operating entities would offer.By consummating a Business Combination with a single entity, our lack of diversification may result in our dependency upon the development or market acceptance of a single or limited number of products, processes or services and subject us to numerous economic, competitive and regulatory developments, any or all of which may have a substantial adverse impact upon the particular industry in which we may operate subsequent to a Business Combination. Form of acquisition; Opportunity for stockholder approval. Although we cannot predict the terms of any Business Combination, we will seek to structure a Business Combination to qualify as a tax-free transaction under the Internal Revenue Code of 1986, as amended (the "Code").Tax-free treatment of such a transaction can be accomplished, if structured correctly, through the acquisition of all of the outstanding shares of capital stock of a Target Business or by way of a merger (either directly or through a wholly owned subsidiary of our Company) with a Target Business.Depending on the circumstances of any acquisition, however, we may not be able to structure a transaction in the most tax advantageous manner.Further, we cannot assure you that the Internal Revenue Service or state tax authorities will agree with our tax treatment of any transaction. 8 Table of Contents If the transaction is structured as an acquisition, we will acquire our participation in a Target Business through the acquisition of all of the outstanding shares of its capital stock in exchange for the issuance of our common stock or other securities to the security holders of the Target Business and the Target Business would become our wholly owned subsidiary.A Business Combination will not require the vote or approval of stockholders and the transaction may be accomplished in the sole determination of management. If the transaction is structured as a merger, we would merge a Target Business with and into our Company or a wholly owned subsidiary of our Company.A proposed merger transaction would require the approval of the holders of a majority of the outstanding shares of our common stock and may necessitate calling a stockholders' meeting to obtain such approval and filings with the SEC and state agencies.The necessity to obtain stockholder approval may delay and result in additional expense to a proposed transaction and also give rise to certain rights to dissenting stockholders who could require that the Company purchase their shares at a price equal to the fair market value in cash. In light of the above, management likely will seek to structure a Business Combination so as not to require stockholder approval. In either case, it is likely that as part of such a transaction, all or a majority of our Company's then management at the time may resign and new directors will be appointed without any vote by stockholders. In view of our status as a “shell” company, any acquisition of the stock of or the merger with an operating company would be deemed to be a “reverse acquisition” or “reverse merger,” respectively, for accounting purposes. In the case of either an acquisition or merger, our stockholders prior to the consummation of a Business Combination likely will not have control of a majority of the voting shares of the Company following a Business Combination.As part of such a transaction, all or a majority of the Company's then directors may resign and new directors may be appointed without any vote by stockholders. Competition We expect that in the course of identifying, evaluating and selecting a Target Business, we may encounter intense competition from other entities having a business objective similar to ours.These include venture capital firms, leveraged buyout firms and operating businesses looking to expand their operations through acquisitions.In addition, we will experience competition from a range of blank check companies, including those that have raised significant sums through sales of securities registered under federal securities and other modestly capitalized shell companies. Most of the entities against which we compete are well established, possess significant capital and have extensive experience identifying and affecting business combinations directly or through affiliates.Moreover, nearly all of these competitors possess greater technical, human and other resources than we do.In addition, we will experience competition from other modestly capitalized shell companies that are seeking to enter into business combinations with targets similar to those we expect to pursue. Our sole officer and director is the principal stockholder of Tryon Alpha, Inc. (”TAI”), a shell company the class of common stock of which is registered under the Exchange Act.Our officer and director is obligated by agreement to identify and negotiate on behalf of TAI for target companies for TAI.Our officer's/director's affiliation with two shell companies raises the possibility of conflicts of interest, in that both companies may seek to take advantage of the same business opportunity.Neither our Company nor the management of TAI has adopted any policy with respect to resolving any potential conflict of interest and it is possible that any conflict or interest that arises between the two companies may not be decided in our favor. If we succeed in affecting a Business Combination, there will be, in all likelihood, intense competition from competitors of the Target Business.We cannot apprise you of any of these risks nor can we assure you that, subsequent to a Business Combination, we will have the resources or ability to compete effectively. 9 Table of Contents Employees We have one executive officer and no other employees.Our sole executive officer is not obligated to devote any specific number of hours to our matters and intends to devote only as much time as he deems necessary to our affairs.The amount of time he will devote in any time period will vary based on whether a Target Business has been selected for the Business Combination and the particular stage of the Business Combination process.Accordingly, once a suitable Target Business is identified, we expect that he will spend more time investigating such Target Business and negotiating and processing the Business Combination than he would prior to locating a suitable Target Business.We do not expect to have any full time employees prior to the consummation of a Business Combination. Our sole officer and director may engage in other business activities similar and dissimilar to those in which we are engaged, including other shell companies, without any limitations or restrictions applicable to such activities.Our management’s affiliation with competing businesses now and in the future raise possible conflicts of interest in as much as he may divert opportunities which would be appropriate for our Company to such other companies or to other entities or persons with which he is or may be associated or have an interest, rather than presenting such opportunities to us.As described under the heading “Competition,” our management currently is affiliated with another public shell company and we cannot assure you that potential conflicts of interest will not result in the loss of potential opportunities or that any conflict will be resolved in our favor. Our officer and director may actively negotiate for or otherwise consent to the disposition of all or any portion of the shares of common stock he owns, as a condition to, or in connection, with a Business Combination or otherwise.Therefore, it is possible that the terms of any Business Combination will provide for the sale of all or a portion of his shares of common stock which would raise issues relating to a possible conflict of interest with any of our other security holders. Item 1A.Risk Factors. An investment in our securities involves a high degree of risk. You should consider carefully all of the risks described below, together with the other information contained in this Annual Report on Form 10-K before making a decision to invest in our securities.If any of the following risks occur, our business, financial condition and results of operations may be materially adversely affected. The absence of operations and revenues raises substantial doubt about our ability to continue as a going concern. The report of our independent auditor and Note B to the financial statements included in this Form 10-K indicate that the Company is in the development stage, has suffered losses from operations, has a net capital deficiency and has yet to generate cash flow, and that these factors raise substantial doubt about the Company’s ability to continue as a going concern.In addition, we have no significant assets or financial resources.We are not presently engaged in, and will not engage in, any substantive commercial business or generate any revenue until we consummate such a transaction, if ever.We will continue to sustain operating expenses without corresponding revenues, at least until the consummation of a Business Combination.This will result in continued net operating losses that will increase until we can consummate a Business Combination with a profitable Target Business.Our operating and financial condition renders it unlikely that we would be able to obtain third-party financing to sustain operations, if necessary.In light of our limited resources, we cannot assure you that we will be able to continue operations, that we will be able to identify a suitable Target Business or that we will consummate a Business Combination. We are not generating any revenue, have limited capital resources and will incur significant costs over the next twelve months.We are dependent entirely upon our management to fund our operations. We are not generating any revenues and possess limited capital to fund our operations, including for such purposes as preparing and filing periodic reports under the Exchange Act, identifying a Target Business and negotiating and consummating a Business Combination.In addition, we have substantial liabilities comprising promissory notes in favor of our current stockholder, which is an affiliate of our sole officer and director, in the principal amount of $18,500 that bear interest at 8% per year.We are dependent entirely on our stockholders to provide funds for the foregoing requirements and for any other corporate purposes that may arise in the future.Though our stockholders have advised us of their intention to fund our operations, there is no written agreement binding it to do so.Our operating and financial condition renders it unlikely that we would be able to obtain third-party financing to sustain operations, if necessary.In the even that our stockholders do not fund our capital requirements, we may not be able to continue operations, putting at risk our stockholders’ entire investment in our Company. 10 Table of Contents We are a development stage company with no operating history and, accordingly, there is no basis upon which to evaluate our ability to achieve our business objective.We can offer no assurance that we ever will consummate a Business Combination. We are a development stage company and have not engaged in any revenue generating activities to date.Since we do not have any operating history, you have no basis upon which to evaluate our ability to achieve our business objective.We are not engaging in any substantive commercial activities and are currently in the process of evaluating and identifying targets for a Business Combination.We cannot assure you as to when or if a Business Combination will occur.Moreover, we can offer no guarantee that the Company will achieve long-term or immediate short-term earnings from any Business Combination. We do not have a specific plan for identifying Target Businesses and we cannot estimate or predict when or if we ever will affect a Business Combination. Our management does not have any specific plan or process for identifying a Target Business or effectuating a Business Combination.The business of the Company is predicated upon relationships built by management and the ongoing effort to develop new contacts through which management could be introduced to prospective Target Businesses.Moreover, given the wide ranging variables inherent in its business, management cannot predict the amount of time required to effectuate a Business Combination nor the amount of funds required therefor.In light of these factors, we cannot assure investors that we ever will consummate a Business Combination. We have no existing agreement for a Business Combination or other transaction. We presently have no written arrangement or agreement to engage in a Business Combination.We cannot assure you that we will successfully identify and evaluate suitable business opportunities or that we will enter into a Business Combination.Management has not identified any particular industry or specific business within an industry for evaluation.We cannot guarantee that we will be able to negotiate a Business Combination on favorable terms. Our sole officer and director will apportion his time to other businesses , including another public shell company in which he is the principal stockholder.These business activities and relationships may cause conflicts of interest which could have a negative impact on our ability to consummate a Business Combination. Our sole officer and director engages in other business activities, including as the principal stockholder of another public shell company for which he is obligated to identify and negotiate a business transaction, and is not required to devote his full time or any specific number of hours to our affairs.Managements other business activities and relationships could create a conflicts of interest when allocating his time between our operations and his other commitments and as to which shell company to present a business opportunity.In addition, our management may in the future become affiliated with entities, including other shell companies engaged in business activities similar to those being conducted by us.These circumstances could have a negative impact on our ability to consummate a Business Combination.We cannot assure you that these conflicts will be resolved in our favor. Our future success is dependent on the ability of management to complete a Business Combination with a Target Business that operates profitably. The nature of our operations is highly speculative.We may not be able to enter into a Business Combination.If we do, the future success of our plan of operation will depend on the operations, financial condition and management of the Target Business we may acquire.While management is seeking to enter into a Business Combination with an entity having an established, profitable operating history and effective management, we cannot assure you that we will be successful in consummating a Business Combination with a candidate that meets that those criteria.We can not assure you that, even if we consummate a Business Combination, the Company will realize any short-term or long-term earnings. 11 Table of Contents Given our limited resources and the significant competition for Target Businesses, we may not be able to consummate an attractive Business Combination. We will encounter intense competition from other entities having a business objective similar to ours, including blank check companies, finance companies, banks, venture capital funds, leveraged buyout funds, operating businesses and other financial buyers competing for acquisitions.Many of these entities are well established and have extensive experience in identifying and affecting Business Combinations directly or through affiliates.Nearly all of these competitors possess greater financial, technical, human and other resources than we do and our financial resources will be negligible when contrasted with those of many of these competitors.In addition, we will experience direct competition from other modestly capitalized shell companies that are seeking to enter into business combinations with targets similar to those we expect to pursue. The time and cost of preparing a private company to become a public reporting company may preclude us from entering into a Business Combination with the most attractive private companies. Target companies that we may investigate that fail to comply with SEC reporting requirements, financial and otherwise, may delay or preclude a Business Combination.Sections 13 and 15(d) of the Exchange Act require reporting companies to provide certain information about significant acquisitions, including audited financial statements for the company acquired.The time and additional costs that target entities will incur to prepare these statements may significantly delay or essentially preclude the consummation of a Business Combination. Otherwise suitable acquisition prospects that do not have or are unable to obtain the required audited statements may be inappropriate for acquisition so long as the reporting requirements of the Exchange Act are applicable. We likely will complete only one Business Combination, which will cause us to be dependenton a single business and a limited number of products, services or assets. Given our limited financial resources and other considerations, it is likely we will complete a Business Combination with only one Target Business.Accordingly, the prospects for our success may be solely dependent upon the performance of a single business and dependent upon the development or market acceptance of a single or limited number of products, processes or services.In this case, we will not be able to diversify our operations or benefit from the possible spreading of risks or offsetting of losses, unlike other entities which may have the resources to complete several Business Combinations or asset acquisitions in different industries or different areas of a single industry so as to diversify risks and offset losses. If we affect a Business Combination with a financially unstable company or an entity in the early stage of development or growth, we will be subject to greater risks than if we were to affect a Business Combination with a more established company with a proven record of earnings and growth. Given our financial resources compared to those of our competitors, we may be limited to consummating a Business Combination with a company that is financially unstable or is in the early stage of development or growth, including an entity without established records of sales or earnings.To the extent we affect a Business Combination with a financially unstable or early stage or emerging growth company, we may be impacted by numerous risks inherent in the business and operations of such company that we would not be subject to if we were to affect a Business Combination with a more seasoned company with a proven record of earnings and growth. It is likely that we will consummate a Business Combination with a private company for which limited information will be available to conduct due diligence. We likely will enter into a Business Combination with a privately-held company.Generally, very little public information exists about these companies or their management and we will be required to rely on the ability of our management to obtain adequate information to evaluate the potential success of entering into a transaction with such a company.In addition, our management will only devote limited time to the business of the Company and will have available to it extremely limited financial resources with which to conduct due diligence.If our assessment of the Target Business’s operations and management is inaccurate or we are unable to uncover all material information about these companies, then we may not make a fully informed investment decision, and we may lose money on our investments. 12 Table of Contents If we consummate a Business Combination by way of an acquisition, stockholders may not have an opportunity to vote on the transaction. If we consummate a Business Combination by way of an acquisition of the capital stock or assets of the Target Business, the transaction may be accomplished in the sole determination of management without any vote or approval by our stockholders.Accordingly, holders of our securities at the time of any Business Combination may not have an opportunity to evaluate the Target Business or its management and will have to rely on the judgment of management in assessing the future profitability and viability of the Target Business. Since we have not yet selected a particular industry or Target Business with which to complete a Business Combination, we are unable to ascertain the merits or risks of the industry or business in which we may ultimately operate at this time. We are currently in the process of evaluating and identifying targets for a Business Combination.However, our plan of operation permits our board of directors to consummate a Business Combination with a company in any industry it chooses and is not limited to any particular industry or type of business.Accordingly, there is no current basis to evaluate the possible merits or risks of the particular industry in which we may ultimately operate or the Target Business that we may ultimately acquire.To the extent we complete a Business Combination with a company that does not have a stable history of earnings and growth or an entity in a relatively early stage of its development, we will be affected by numerous risks inherent in the business operations of those entities.If we complete a Business Combination with an entity in an industry characterized by a high level of risk, we will be affected by the currently unascertainable risks of that industry.Such risks, among other things, could preclude the Company's ability to secure financing for operations after a Business Combination, should it be required.Although our management will endeavor to evaluate the risks inherent in a particular industry or Target Business, we cannot assure you that we will properly ascertain or assess all of the significant risk factors.Even if we properly assess those risks, some of them may be outside of our control. A Business Combination with a foreign company may subject us to additional risks. If we enter into a Business Combination with a foreign entity, we will be subject to all of the risks inherent in business operations outside of the United States.These risks include: · unexpected changes in, or impositions of, legislative or regulatory requirements; · foreign currency exchange rate fluctuations; · potential hostilities and changes in diplomatic and trade relationships; · changes in duties and tariffs, taxes, trade restrictions, license obligations and other non-tariff barriers to trade; · burdens of complying with a wide variety of foreign laws and regulations; · longer payment cycles and difficulties collecting receivables through foreign legal systems; · difficulties in enforcing or defending agreements and intellectual property rights; · reduced protection for intellectual property rights in some countries; · potentially adverse tax consequences; and · political and economic instability. If the Target Business with which we enter a Business Combination does not successfully manage these risks among others that we may not identify at the time of a Business Combination, our business may be negatively impacted. 13 Table of Contents Our long-term success will be dependent in large part upon the management team of the Target Business, which may be difficult to fully evaluate. After a Business Combination, our long-term success we will be dependent upon the management team of the Target Business.Although we intend to scrutinize the management team of a prospective Target Business as closely as possible in connection with evaluating the desirability of affecting a Business Combination, we cannot assure you that our assessment of the management team will prove to be correct.These individuals may be unfamiliar with the complex disclosure and financial reporting requirements imposed on U.S. public companies and other requirements of operating a public company, which could divert their attention from their core business to the determent of the operating results of the Target Business. If we are unable to structure the Business Combination as a “tax free” transaction, potential Target Businesses could be deterred from entering into such a transaction with our Company. We may not be able to structure our acquisition to result in tax-free treatment for the companies or their stockholders, which could deter third parties from entering into certain Business Combinations with us.Currently, a transaction may be structured so as to result in tax-free treatment to both companies, as prescribed by various federal and state tax provisions.We intend to structure any Business Combination so as to minimize the federal and state tax consequences to both us and the target entity and the respective stockholders of each company; however, we cannot guarantee that the Business Combination will meet the statutory requirements of a tax-free reorganization or that the parties will obtain the intended tax-free treatment upon a transfer of stock or assets.A non-qualifying reorganization could result in the imposition of both federal and state taxes that may have an adverse affect on all parties to the transaction. We have not conducted any market research concerning prospective business opportunities, which may affect our ability to identify a Target Business. We have neither conducted nor have others made available to us results of market research concerning prospective business opportunities.Therefore, we have no assurances that market demand exists for a Business Combination as contemplated by us.There is no assurance that we will be able to enter into a Business Combination on terms favorable to us.Decisions as to which business opportunity to participate in will be unilaterally made by our management, which, in many cases, may act without the consent, vote or approval of our stockholders. Numerous external forces, including the recent financial crisis, could negatively affect our businesses, results of operations and financial condition. Numerous external forces, including the state of global financial markets and general economic conditions, lack of consumer confidence, lack of availability of credit, interest rate and currency rate fluctuations and national and international political circumstances (including wars and terrorist acts) could negatively affect our business, results of operations and financial condition.The ongoing global financial crisis affecting the banking system, financial markets and financial institutions has resulted in a tightening in the credit markets, a low level of liquidity in many financial markets and extreme volatility in credit and equity markets.The length of time or severity with which these conditions may persist is unknown.As a consequence, companies that otherwise may have considered becoming public as a result of a reverse acquisition may elect to delay or forego entirely such plans because of the impact of the global financial crisis on their operations, their inability to obtain financing to grow their operations and the costs they will required to incur associated with being a public company, among other reasons.Accordingly, it may be more difficult and take more time to identify a suitable and willing Target Business and consummate a Business Combination. The Company may be subject to further government regulations which would adversely affect our operations. Although we are subject to the reporting requirements of the Exchange Act, management believes we will not be subject to regulation under the Investment Company Act of 1940, as amended ( the “Investment Company Act”), since we will not be engaged in the business of investing or trading in securities.If we engage in business combinations which will result in our holding passive investment interests in a number of entities, we could be subject to regulations under the Investment Company Act.If so, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs.We have received no formal determination from the SEC as to our status under the Investment Company Act and, consequently, violation of the Investment Company Act could subject us to material adverse consequences. 14 Table of Contents Limitations on liability and indemnification matters. As permitted by the corporate laws of the State of Nevada, we have included in our articles of incorporation a provision to eliminate the personal liability of our directors for monetary damages for breach or alleged breach of their fiduciary duties as directors, subject to certain exceptions, including, for example, if the directors did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe their conduct was unlawful.In addition, our bylaws provide that we are required to indemnify our officers and directors under certain circumstances, including those circumstances in which indemnification would otherwise be discretionary, and we will be required to advance expenses to our officers and directors as incurred in connection with proceedings against them for which they may be indemnified. Our compliance with changing laws and rules regarding corporate governance and public disclosure may result in additional expenses to us which, in turn, may adversely affect our ability to continue our operations. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and, in the event we are ever approved for listing on either an automated quotation system or a registered exchange, and system or stock exchange rules, will require an increased amount of management attention and external resources.We intend to continue to invest all reasonably necessary resources to comply with evolving standards, which may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities.This could have an adverse impact on our operations. We expect to issue a significant number of new shares of capital stock in a Business Combination, which will result in substantial dilution and a change in control of ownership of the Company. Our articles of incorporation authorize the issuance of 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.Any Business Combination affected by us may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders.Moreover, the common stock issued in any such transaction may be valued on an arbitrary or non-arm's-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders.Our board of directors has the power to issue any or all of such authorized but unissued shares without stockholder approval.To the extent that additional shares of common stock or preferred stock are issued in connection with a Business Combination or otherwise, dilution to the interests of our stockholders will occur and the rights of the holders of common stock might be materially adversely affected We may issue preferred stock which may have greater rights than our common stock. Our Articles of Incorporation authorize our Company to issue up to 10,000,000 shares of blank check preferred stock.Currently, no preferred shares have been designated or issued; however, we can issue shares of our preferred stock in one or more series and can set the terms of the preferred stock without seeking any further approval from our common stockholders.Any preferred stock that we issue may rank ahead of our common stock in terms of dividend priority or liquidation premiums and may have greater voting rights than our common stock.In addition, such preferred stock may contain provisions allowing those shares to be converted into shares of common stock, which could dilute the value of common stock to current stockholders and could adversely affect the market price, if any, of our common stock. There are significant restrictions on the transferability of the outstanding shares of our common stock. None of the outstanding shares of our common stock have been registered under the Securities Act or the securities laws of any state and, consequently, they may not be resold, transferred or otherwise disposed of under federal securities laws unless such transaction is registered under the Securities Act or an exemption from the registration requirements of the Securities Act is available.In connection with any transfer of shares of our common stock other than pursuant to an effective registration statement under the Securities Act, the Company may require the holder to provide to the Company an opinion of counsel to the effect that such transfer does not require registration under the Securities Act.Persons who acquired our common stock prior to a Business Combination will not be entitled to rely on Rule 144 under the Exchange Act for the resale of our securities unless and until (i) we cease to be a shell company, (ii) at the time of the sale we are reporting under the Exchange Act, (iii) we have filed all Exchange Act reports and material required to be filed during the preceding 12 months, and (iv) at least one year has elapsed from the time that we file the disclosure required by the SEC reflecting the fact that we are no longer a shell company.These restrictions will limit the ability of our stockholders to liquidate their investment. 15 Table of Contents We have not registered or qualified any shares of our class of our common stock for resale under the Blue Sky laws of any state, which will limit the liquidity of the common stock. The Company has not registered or qualified its class of common stock for resale or trading under the Blue Sky laws of any state and current management does not anticipate doing so.Current stockholders and persons who desire to purchase our common stock should be aware that significant state Blue Sky law restrictions may limit our stockholders from selling their shares and potential purchasers from acquiring our common stock. The absence of an established trading market will limit the ability of stockholders to dispose of their common stock. There is currently no public trading market for any of our securities.The Company will not seek to list any of our securities on any exchange or have them quoted on an automated quotation system or over-the-counter market.Any decision to initiate public trading of our common stock will be in the discretion of management of a Target Company with which we consummate a Business Combination.Since stockholders will not be able to sell their shares, stockholders should consider their liquidity needs with respect to the securities and should be prepared to hold their shares for an indefinite period. We cannot assure you that following a Business Combination with an operating business, our common stock will be listed or admitted to quotation on any securities exchange or other trading medium, which will limit the liquidity of the shares. Following a Business Combination, new management may seek to initiate a public market for our common stock.However, we cannot assure you that following such a transaction, our Company as then constituted will meet the initial listing standards of any stock exchange or that our common stock will be admitted for quotation on the over the counter bulletin board or commence trading on any other medium.If our common stock does not trade publicly, holders may not be able to sell common stock. The designation of our common stock as a "penny stock" would limit the liquidity of the shares. Our common stock after a Business Combination may be deemed a “penny stock” as that term is defined under Rule 3a51-1 of the Exchange Act.Generally, a "penny stock" is a common stock that is not listed on a securities exchange and trades for less than $5.00 a share.Prices often are not available to buyers and sellers and the market may be very limited.Penny stocks in start-up companies are among the riskiest equity investments.Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the SEC.The document provides information about penny stocks and the nature and level of risks involved in investing in the penny stock market.A broker must also provide purchasers with bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser and obtain the purchaser's written agreement to the purchase. Many brokers choose not to participate in penny stock transactions.Because of the penny stock rules, there may be less trading activity in penny stocks in any market that develops for our common stock in the future and stockholders are likely to have difficulty selling their shares. FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority (“FINRA”) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock stocks in any market that develops for our common stock in the future, which may limit the ability to buy and sell our stock and which will have an adverse effect on any market that develops for our shares. We have never paid dividends on our common stock. We have never paid dividends on our common stock and do not presently intend to pay any dividends in the foreseeable future.In the unlikely event we generated profits prior to a Business Combination, we expect to retain such earnings and re-invest them into the Company to further its business strategy. 16 Table of Contents Item 1B.Unresolved Staff Comments. Not Applicable. Item 2. Properties. We maintain our principal executive offices at 3925 Ayrshire Place, Charlotte, North Carolina, where our President maintains a business office.We use this office space free of charge.We believe that this space is sufficient for our current requirements. The Company does not own or lease any properties at this time and does not anticipate owning or leasing any properties prior to the consummation of a Business Combination, if ever. Item 3. Legal Proceedings. The Company presently is not a party to, nor is management aware of, any pending, legal proceedings. Item 4. Reserved 17 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information As of December 28, 2011, there were two holders of record of 1,000,000 outstanding shares of our common stock. Our common stock does not trade, nor is it admitted to quotation, on any stock exchange or other trading facility.Management has no present plan, proposal, arrangement or understanding with any person with regard to the development of a trading market in any of our securities.Any decision to initiate public trading of our common stock will be in the discretion of management of a Target Company with which we consummate a Business Combination.We cannot assure you that a trading market for our common stock will ever develop.We have not registered our class of common stock for resale under the blue sky laws of any state and current management does not anticipate doing so.The holders of shares of common stock, and persons who may desire to purchase shares of our common stock in any trading market that might develop in the future, should be aware that, in addition to transfer restrictions imposed by federal securities laws, significant state blue sky law restrictions may exist which could limit the ability of stockholders to sell their shares and limit potential purchasers from acquiring our common stock. We are not obligated by contract or otherwise to issue any securities and there are not outstanding any securities that are convertible into or exchangeable for shares of our common stock. Shares Available for Future Sale All outstanding shares of our common stock are “restricted securities,” as that term is defined under Rule 144 promulgated under the Securities Act, because they were issued in a private transaction not involving a public offering.Accordingly, none of the outstanding shares of our common stock may be resold, transferred, pledged as collateral or otherwise disposed of unless such transaction is registered under the Securities Act or an exemption from registration is available.In connection with any transfer of shares of our common stock other than pursuant to an effective registration statement under the Securities Act, the Company may require the holder to provide to the Company an opinion of counsel to the effect that such transfer does not require registration of such transferred shares under the Securities Act. Rule 144 is not available for the resale of securities initially issued by companies that are, or previously were, shell companies, like us, unless the following conditions are met: · the issuer of the securities that was formerly a shell company has ceased to be a shell company; · the issuer of the securities is subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; · The issuer of the securities has filed all Exchange Act reports and material required to be filed, as applicable, during the preceding 12 months (or such shorter period that the issuer was required to file such reports and materials), other than Current Reports on Form 8-K; and · at least one year has elapsed from the time that the issuer filed current comprehensive disclosure with the SEC reflecting its status as an entity that is not a shell company. Neither the Company nor its officer and director has any present plan, proposal, arrangement, understanding or intention of selling any unissued or outstanding shares of common stock in the public market subsequent to a Business Combination.Nevertheless, in the event that a substantial number of shares of our common stock were to be sold in any public market that may develop for our securities subsequent to a Business Combination, such sales may adversely affect the price for the sale of the Company's common stock securities in any such trading market.We cannot predict what effect, if any, market sales of currently restricted shares of common stock or the availability of such shares for sale will have on the market prices prevailing from time to time, if any. 18 Table of Contents Dividends. We have not paid any dividends on our common stock and do not presently intend to pay cash dividends prior to the consummation of a Business Combination. The payment of any dividends subsequent to a Business Combination will be within the discretion of our then seated board of directors.Current management cannot predict the factors which any future board of directors would consider when determining whether or when to pay dividends. Repurchases of Equity Securities None. Recent Sales of Unregistered Securities The Company did not issue or sell any securities during the fourth quarter of the fiscal year ended September 30, 2011. Item 6. Selected Financial Data. The information to be furnished under this Item 6 is not required to be provided by smaller reporting companies, as such term is defined by Item 10 of Regulation S-K. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition.The discussion should be read along with our financial statements and notes thereto.The following discussion and analysis contains forward-looking statements which involve risks and uncertainties.Our actual results may differ significantly from the results expectations and plans discussed in these forward-looking statements General. We were formed to serve as a vehicle to acquire, through a capital stock exchange, reverse acquisition, reverse merger, asset acquisition or other similar business combination, an operating or development stage business which desires to utilize our status as a reporting corporation under the Exchange Act.We have neither engaged in any operations nor generated any revenues during the twelve-month period ended September 30, 2011, our fiscal year end. .We are currently in the process of evaluating and identifying targets for a Business Combination.We are not presently engaged in, and will not engage in, any substantive commercial business until we consummate a Business Combination. Our management has broad discretion with respect to identifying and selecting a prospective Target Business.We have not established any specific attributes or criteria (financial or otherwise) for prospective Target Businesses.There are numerous risks in connection with our current and proposed operations and plans, including those enumerated under “Item 1A Risk Factors.”By way of example, we will be affected by the risks inherent in the business and operations of the Target Business and, if such business is a foreign entity, we will be subject to all of the risks attendant to foreign operations.Although our management will endeavor to evaluate the risks inherent in a particular Target Business, we cannot assure you that we will properly ascertain or assess all significant risk factors. 19 Table of Contents We expect that in connection with any Business Combination, we will issue a significant number of shares of our common stock (equal to at least 80% of the total number of shares outstanding after giving effect to the transaction and likely, a significantly higher percentage), in order to ensure that Business Combination qualifies as a “tax free” transaction under federal tax laws).The issuance of additional shares of our capital stock will significantly reduce the equity interest of our stockholders as of the date of the transaction and will likely result in the resignation or removal of our management as of the date of the transaction. Our management anticipates that the Company will affect only one Business Combination, due primarily to our financial resources and the dilution of interest for present and prospective stockholders, which is likely to occur as a result of our management's plan to offer a controlling interest to a Target Business in order to achieve a tax-free reorganization.This lack of diversification should be considered a substantial risk in investing in us, because it will concentrate the chance for our success into a single business and not permit us to offset potential losses from one venture against potential gains from another. Management anticipates that the selection of a Target Business and the consummation of a Business Combination will be complex and extremely risky and cannot assure investors that the Company ever will enter into such a transaction or that if we do consummate of a Business Combination that the Company will achieve long-term or immediate short-term earnings. Liquidity and Capital Resources. As of September 30, 2011, the Company had no assets. The Company’s current liabilities as of September 30, 2011 totaled $20,658, comprised principally of amounts due to its stockholders (including accrued interest) and evidenced by promissory notes that bear interest at the rate of 8% per year.At September 30, 2011, we had negative working capital of $20,658.In view of the fact that we were organized on October 25, 2010, there is no financial date from 2010 fiscal year against which to compare our financial condition as of the fiscal year ended September 30, 2011.The Company can provide no assurance that it can continue to satisfy its cash requirements for at least the next twelve months. The following is a summary of the Company's cash flows provided by (used in) operating, investing and financing activities for the year ended September 30, 2011 (which represents the period from inception (October 21, 2010) through the year end). FiscalYear Ended September 30, 2011 Net cash (used in) operating activities $ ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents - The Company has nominal assets and has generated no revenues since inception.Our current assets will not be sufficient to cover our operating costs and expenses over the next twelve months during which time we will incur costs and expenses in connection with the preparation and filing of reports under the Exchange Act, identifying and evaluating Targets Businesses and costs we may incur in connection with consummating a Business Combination.These costs are hard to quantify given the multitude of variables associated with such activities.Our ongoing expenses will result in continued net operating losses that will increase until we can consummate a Business Combination with a profitable Target Business, if ever. To date, we have funded our operations through loans from our stockholders.Our current stockholders have advised us that they expect to fund additional costs and expenses that we will incur in connection with our operations, including as may be required to file reports under the Exchange Act, for due diligence activities and to consummate a Business Combination, through loans or further investment in the Company, as and when necessary.However, they are not bound to do so.If continued funding and capital resources are unavailable at reasonable terms, the Company may not be able to implement its plan of operations. We cannot provide investors with any assurance that we will have sufficient capital resources to identify a suitable Target Business, to conduct effective due diligence as to any Target Business or to consummate a Business Combination.As a result of our negative working capital, our losses since inception, and failure to generate revenues from operations, our financial statements include a note in which our auditor has expressed doubt about our ability to continue as a “going concern.” 20 Table of Contents Results of Operations. Since our inception, we have not engaged in any revenue generating activities or realized any revenues.It is unlikely the Company will have any revenues unless it is able to effect an acquisition or merger with an operating company, of which there can be no assurance.It is management's assertion that these circumstances may hinder the Company's ability to continue as a going concern. The Company’s plan of operation for the next twelve months shall be to continue its efforts to locate suitable acquisition candidates. We reported a net loss for the year ended September 30, 2011 of $20,758.At September 30, 2011, we had a working capital deficit of $20,658.In view of the fact that we were organized in October 2010, there are no results from the comparable period in 2010 against which to compare the results of operations from the fiscal year covered by this report.Our expenses consist principally of professional fees and filing costs in connection with satisfying our reporting obligations under the Exchange Act. We do not expect to engage in any substantive activities unless and until such time as we enter into a Business Combination with a Target Business, if ever.We cannot provide investors with any assessment as to the nature of a Target Business’s operations or speculate as to the status of its products or operations, whether at the time of the Business Combination it will be generating revenues or its future prospects. Critical Accounting Policies and Estimates We refer readers to Note B in the “Notes to the Consolidated Financial Statements” for the year ended September 30, 2011 filed with this Annual Report for a discussion of our accounting policies and new and recently adopted accounting pronouncements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The information to be furnished under this Item 7A is not required to be provided by smaller reporting companies as such term is defined by Item 10 of Regulation S-K. Item 8. Financial Statements and Supplementary Data. Financial Statement Index Report of Independent Registered Accounting Firm F-1 Balance Sheet as of September 30, 2011 and October 31, 2010 F-2 Statements of Operation from the Period of Inception (October 21, 2010) to September 30, 2011 F-3 Statement of Stockholders’ Deficit from the Period of Inception (October 21, 2010) to September 30, 2011 F-4 Statement of Cash Flows Deficit from the Period of Inception (October 21, 2010) to September 30, 2011 F-5 Notes to Financial Statements F-6 21 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Austin Acquisitions, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Austin Acquisitions, Inc. (A Development Stage Company) as of September 30, 2011 and October 31, 2010, respectively, and the related statements of operations, changes in shareholders' equity (deficit), and cash flows for the periods then ended andfrom inception (October 21, 2010) through September 30, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Austin Acquisitions, Inc. as of September 30, 2011 and October 31, 2010 and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note B to the financial statements, the Company has insufficient working capital and reoccurring losses, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note B. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC M&K CPAS, PLLC Houston, Texas December 23, 2011 F-1 Table of Contents Austin Acquisitions, Inc. (A Development Stage Company) Balance Sheets As of Sep 30, October 31, ASSETS CURRENT ASSETS Cash $
